DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
This application discloses and claims subject matter only disclosed in prior application no 16/989,408 (‘488), filed 23 December 2020, now patent no. 11,083,944 (‘944). Accordingly, since there is no support in 13/529,917 (‘917) for the presently claimed subject matter, then it would appear that this application may claim priority back to ‘488 and not (‘917). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, 12, 14, 15, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Claim 1, lines 7-9, the application as filed only discloses and shows a rendering of a three-point arc and does not provide support for other portion of a basketball court or other court lines. 
There is no support for “a rendering of at least a portion of a basketball court”.  
There is no support for “a rendering including a representation of one or more basketball court lines”.  Applicant is claiming broader than has been disclosed.  
There is no support for about a rendering of at least a portion of a basketball court
Claim 2, line 3, the application as filed fails to support “a rendering of a baseline”.
Claim 3, lines 2-3, the application as filed fails to disclose the user interface having a rendering of a basketball goal.  There is no support for “a rendering of a representation of said basketball goal”.
Claim 5, line 8, the claim recites “calculate a statistic”, the application as filed fails to support the detector having the ability to calculate a statistic for each of said ISPRL.
Claim 11,  it is not readily apparent what is being claimed.  The application as filed discloses and shows buttons.  However, there is no disclosure supporting that the buttons are invisible.  It would appear that the ISPRL’s have to be somehow visible to the user, that is if the intention is for the user to be able to use it.
Claim 12, line 7, the claim recites “calculate a statistic”, the application as filed fails to support the detector having the ability to calculate a statistic for each of said ISPRL.
Claim 14, lines 4-5, the application as filed fails to disclose the interface being connected directly or indirectly to the frame.  
Claim 21, lines 2-3, the application as filed fails to provide support for the interface to represent pass receipt location at said basketball playing surface on a one-to-one basis.
Claim 3 recites the limitation "said goal" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The claim should read “a goal”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11-12, 14, 15, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenkins et al (7,927,237) (hereinafter Jenkins) in view of Thurman et al (US 2014/0195019 A1) (hereinafter Thurman).
Claim 1, Jenkins discloses a system for assisting a user with practicing basketball skills, said system comprising:
a ball ejector (300) configured to pass basketballs (99) to pass receipt locations (1000A-1000G) at a basketball playing surface (500) for the user to catch and shoot towards a basketball goal associated with the basketball playing surface;
a user interface 
[(column 9, lines 4-23; figure 9931) Display 404 may contain an alphanumeric display panel; an infra-red or RF remote-control receiver; the 90V DC motor controller; the microcontroller system (Printed Circuit Board Assembly (PCB); the system power supplies and the electrical connectors necessary to interconnect with the external system components.  The alphanumeric display panel is comprised of a large array of discrete ultra-bright LED devices which are driven by the microcontroller system to provide visual communication and interaction with the users of the machine.  The remote-control receiver allows the input of data to the system to facilitate selection of the operating parameters (the "drills") for a given training session.  The 90V motor controller translates the logic-level control signals from the microcontroller to the voltages and currents necessary for the bi-directional control of the motor.  The microcontroller PCB includes the microcontroller chip and its associated logic.  It also includes the Livewire, or illuminated delivery direction indicator 1100 drivers.  The system power supplies provide the necessary voltages and currents to operate the logic, sensor and display components. 
 
(column 9, lines 24-42)  An integral part of the microcontroller system may be a hand-held remote control module.  This unit communicates with the display 404 via infra-red radiation modulated with appropriate control codes.  Pushbuttons on the hand-held remote control module allow the operator to interact with a series of menu-driven selections sequentially presented on the alphanumeric display.  These menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill.  Also, each unique drill is preprogrammed with a patterned sequence of aiming spots to which the ball is launched.  These sequences are designed to elicit specific patterns of movement by the player as the player is required to move from one aiming spot to the next in a pre-determined time period.  An exception to the pre-programmed spot sequence is provided in the "manual" mode in which the operator can specify the location, interval, and number of shots for a customized workout drill. 
 
(column 9, lines 43-53) Display 404 may be outfitted with an alphanumeric display that allows selection of various parameters of the ball return machine 10 machine sequence prior to the execution of an actual drill.  After a selected drill has been initiated, the alphanumeric display indicates the progress of the drill.  The shots remaining in the drill sequence are displayed, as well as the count of successfully made baskets (goals.) Upon initial power-up of the machine the alphanumeric display may presents an "attract mode" consisting of the alternating messages.  After a drill has been selected the display performs as described above.] 

comprising a plurality of individually selectable user input pass receipt locations positioned on the interface;
a controller (control system uses a microcontroller to control the delivery machine; column 6, lines 39-52) configured to electronically receive data regarding said custom practice drill (column 4, lines 1-28) from said user interface and electronically provide instructions to the ball ejector to pass at least one basketball to each of said pass receipt locations at said basketball playing surface for which a corresponding one of said individually selectable user input pass receipt locations is identified in said received data as forming part of said custom practice drill (column 9, lines 24-42; paragraphs 0081, 0085, 0092 of Thurman reference).
Jenkins shows the interface can be accessed via pushbuttons, menu-driven selections on an alphanumeric display.  Thurman also teaches the use of touchscreen, keypad, keyboard, touchpad, stylus etc. in paragraph 0089. Jenkins alone and as modified above shows said selectable pass receipt input locations are configured for individual, direct, and physical selection by said user at said user interface by touch. 
Jenkins discloses the claimed device with the exception of the interface comprising a plurality of individually selectable user input pass receipt locations arranged about a rendering of at least a portion of a basketball court, said rendering including a representation of one or more basketball court lines, in a manner visually correspondent to said pass receipt locations at said basketball playing surface.  However, as disclosed by Thurman shows it is known in the art for the output module 166 to depict a representation of the basketball court (paragraph 0105; figures 13-14).  It would have been obvious to one of ordinary skill in the art to have used such an output module for Jenkins device given that Thurman teaches such is an appropriate manner to determine the identification of the connected basketballs and the current location of the basketballs, including the basketball about to be shot.  
Claim 2, Jenkins as modified above shows said one or more basketball court lines comprise a rendering of a three-point arc, a baseline, and at least part of a key (paragraphs 0105, 0108, 0056, 0063, 0074, 0101, 0106, 0109; figures 13-15 of the Thurman reference).
Claim 3, Jenkins as modified above shows said user interface comprises a rendering of a representation of said basketball goal (figures 13-14 of the Thurman reference).
Claim 4, Jenkins as modified above further shows a network connectivity device configured to facilitate wireless data transmission (Thurman paragraphs 0037, 0053, 0065, 0067, 0070, 0090, 0145)  between said controller and one or more remote devices (Jenkins column 9, lines 24-42 – Thurman paragraphs 0145, 0159, 0162, 0168), wherein said controller is configured to wirelessly receive data from said one or more electronic devices and program the ball ejector to pass said basketballs to a pre-determined sequence of particular ones of said pass receipt locations based on said data received from said one or more remote devices.
Claim 5, Jenkins alone and as modified above shows a detector (goal score sensor 872; figure 28; column 20, lines 11-16) configured to detect successfully made basketball shots, wherein said controller is configured to track a number of basketball passes made by said ball ejector to each of said pass receipt locations (Thurman paragraphs 0030, 0036, 0106, 0161), receive data from the detector regarding a number of said successfully made basketball shots (Thurman paragraphs 0031, 0033-0036, 0089, 0145), determine which of said individually selectable user input pass receipt locations of said custom practice drill to attribute each of said number of basketball passes and each of said successfully made basketball shots to, and calculate a statistic (Thurman paragraphs 0051, 0101, 0107, 0161) for each one of said individually selectable user input pass receipt locations in said custom practice drill reflecting the number of said successfully made basketball shots for each respective one of said individually selectable user input pass receipt locations;
 a remote electronic device (column 9, lines 24-42; Thurman paragraphs 0041, 0070, 0086) located remote from said ball ejector; and 
a network connectivity device configured to facilitate wireless communication (Thurman paragraphs 0037, 0053, 0065, 0067, 0070, 0090, 0145) of each of said statistics to said remote electronic device (Thurman paragraphs 0051, 0101, 0107, 0161), wherein said remote electronic device is configured to generate a visual depiction of each of said statistics for display in a manner visually correspondent with the individually selectable user input pass receipt locations in said custom practice drill (paragraphs 0105, 0108, 0056, 0063, 0074, 0101, 0106, 0109; figures 13-15 of the Thurman reference). 
Claim 6, Jenkins as modified above further shows each of said statistics (Thurman paragraphs 0051, 0101, 0107, 0161) comprises a numerical percentage of said successfully made basketball shots; and
said visual depiction comprises each of said statistics positioned in relation to a second rendering of the one or more basketball court lines to represent each of said individual selectable user input pass receipt locations (paragraphs 0105, 0108, 0056, 0063, 0074, 0101, 0106, 0109; figures 13-15 of the Thurman reference).
Claim 7,  Jenkins as modified above shows the remote electronic device (column 9, lines 24-42; Thurman paragraphs 0041, 0070, 0086) is configured to generate the visual depiction after completion of said custom practice drill (paragraphs 0105, 0108, 0056, 0063, 0074, 0101, 0106, 0109; figures 13-15 of the Thurman reference); and 
said visual depiction comprises cumulative shooting statistics data (column 9, lines 24-42; Thurman paragraphs 0106, 0109) for said custom practice drill. 
Claim 8 Jenkins as modified above further shows the remote electronic device (column 9, lines 24-42; Thurman paragraphs 0041, 0070, 0086) is configured to receive a roster of players; and the visual depiction comprises a comparison of each of said statistics for said user to a corresponding statistic for at least one other user in the roster of players (paragraphs 0105, 0108, 0056, 0063, 0074, 0101, 0106, 0109; figures 13-15 of the Thurman reference). 
Claim 9, Jenkins alone and as modified above further shows 
said user interface comprises a first input location for selecting a first pre-programmed basketball pass sequence (column 9, lines 24-42), wherein said user interface is configured to receive user input indicating selection of said first input location at said user interface; and
said controller is configured to receive said user input regarding selection of said first input location and program said ball ejector to launch at least one of said basketballs to particular ones of said pass receipt locations in accordance with programming instructions associated (Thurman paragraphs 0040, 0050, 0051, 0057, 0063) with said first pre-programmed basketball pass sequence.
Claim 11,  Jenkins alone and as modified above shows each of said individually selectable user input pass receipt locations comprise a visible, actuatable button (column 9, lines 24-42; by way of example ushbuttons may be used which are visible to the user at all times including prior to selection – Thurman paragraphs 0106).
Claim 12, Jenkins as modified above shows a detector (goal score sensor 872; figure 28; column 20, lines 11-16) configured to detect successfully made basketball shots (column 9, lines 43-53 -- Thurman paragraphs 0034, 0049, 0053, 0054) wherein said controller is configured to track a number of basketball passes made by said ball ejector to each of said pass receipt locations (Thurman paragraphs 0030, 0034, 0036, 0106, 0161), receive data from the detector regarding a number of said successfully made basketball shots, attribute each of said successfully made basketball shots detected by said detector to a last one of said pass receipt locations said ball ejector passed one of said basketballs to, and calculate a statistic for each of said individually selectable user input pass receipt locations in said custom practice drill reflecting the number of said successfully made basketball shots for each respective one of said individually selectable user input pass receipt locations.
Claim 14, Jenkins shows said ball ejector (10), said user interface, and said controller form at least part of a basketball passing machine sharing a common structure comprising: 
a frame (base platform 400; column 4, lines 36-47; figures 1 and 2), wherein said ball ejector (10), said user interface, and said controller are connected to said frame; and 
a number of wheels (410) mounted, directly or indirectly, to said frame and configured to facilitate movement of said basketball passing machine around said basketball playing surface. 
Claim 15, Jenkins as modified above further shows said controller is configured to track a non-serial order in which said user selection of said individually selectable user input pass receipt locations (Thurman paragraphs 0030, 0034, 0036, 0106, 0161) forming said custom practice drill is received and program the ball ejector to launch said basketballs to said individual ones of said pass receipt locations in said non-serial order (column 6, lines 53-67 and column 7, lines 1-16 of the Jenkins reference; paragraphs 0165 of the Thurman reference).
Claim 21 Jenkins alone and as modified above shows said in individually selectable user input pass receipt locations are provided at said interface to represent said pass receipt locations at said basketball playing surface on a one-to-one basis (paragraph 0109 of Thurman, and column 9, lines 24-53 Jenkins).
Response to Arguments
Applicant's arguments filed 21 April 2022 have been considered but they are not fully persuasive.  On page 16 of the remarks section, applicant asserts that the present application is a continuation of 15/200,932. However, 15/200,932 is a continuation of 13/529,917.  These continuation applications are straight continuations and not continuation-in-part applications.  A close review of 15/200,932 shows that support is not found for the limitations added in the present applications.  
The section of the MPEP applicant is referring to 608.04 is directed to NEW MATTER.  The application as filed includes subject matter which was not disclosed in application 13/529,917. (608.01(q) to is directed to the prior version of the specification in the same application and not the parent application(s) as applicant appears to be asserting.  There should be no guess as to what subject matters are supported in an application.  The record should be clear and the claimed subject matter must find support in the application as filed.  
MPEP 714 is directed to AMENDMENTS and 714(F) is directed to NON-COMPLIANT AMENDMENTS, it appears that applicant is misinterpreting this section. MPEP 201.06 is directed to DIVISIIONAL APPLICATION, again it appears that applicant is misinterpreting this section.  As noted in this section a divisional application is often filed as a result of a restriction.   However, it looks like applicant didn’t file a Divisional application but filed a Continuation application.  
Since this application is a CONTINUATION of 15/200,932 which in turn is a CONTINUATION of 14/688,354, it is assumed and understood that these applications include the same specification and drawings.  However, this is not the case here. 
If applicant wishes to rely on the drawings, old and well known or inherent features, then at the least include such language in the specification so that the record is clear and there is no guess work as to whether or not support exists for the claimed subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
17 June 2022